Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.



AMENDMENT AGREEMENT
(WASHINGTON, IOWA)


THIS AMENDMENT AGREEMENT dated January 13, 2012 (the “Amendment”), is made and
entered into by GAVILON, LLC (“Purchaser”) and IOWA RENEWABLE ENERGY, LLC
(“Seller”).


RECITALS:


(a)
Purchaser and Seller have entered into a Feedstock Supply Agreement (the
“Feedstock Agreement”), Biodiesel Sale and Purchase Agreement (the “Biodiesel
Agreement”), and Master Netting, Setoff, Credit and Security Agreement (the
“Master Agreement”), each dated as of October 12, 2011, and, as to the Biodiesel
Agreement, amended by that certain Biodiesel Sale and Purchase Amendment dated
December 29, 2011 (collectively, the “Agreements”).



(b)
The Parties desire to amend the Term of the Feedstock Agreement and Biodiesel
Agreement, and to further amend the Agreements to provide for minimum Feedstock
requirements and railcar leasing, all as set forth below.



AGREEMENT:


NOW THEREFORE, in consideration of the agreements herein made and for other good
and valuable consideration, the Parties acknowledge and agree as follows:


1.Feedstock Agreement Amendments. Effective January 1, 2012 the Feedstock
Agreement shall be amended as follows:


1.1    Term. Section 2 of the Feedstock Agreement shall be deleted and the
following substituted therefor:


“2.    Term. This Agreement shall become effective as of the date hereof and
shall remain in effect until December 31, 2012. Thereafter this Agreement will
automatically renew for successive one-year periods unless either Party provides
the other Party with written notice of nonrenewal no less than ninety (90) days
prior to the end of the initial or then-current renewal period. Notwithstanding
any provision to the contrary, this Agreement shall automatically terminate as
of the same date of any termination of the Biodiesel Sale and Purchase Agreement
entered into between the Parties on even date herewith (the “Biodiesel
Agreement”).”


1.2    Supply of Biodiesel. The last paragraph of Section 3.1 of the Feedstock
Agreement is hereby deleted in its entirety.






    




--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

1.3    Exclusivity and Minimum Volumes. The following Section 3.6 shall be added
to the Feedstock Agreement:


“3.6    Exclusivity; Minimum Feedstock Orders. Buyer agrees to make available to
Gavilon one hundred percent (100%) of Buyer's Plant capacity for the processing
of Feedstock. Gavilon shall submit Confirmed Orders for the sale and delivery of
at least *** gallons of Feedstock per month (subject to prorata reduction for
any partial month). Buyer further agrees that except for Feedstock, no animal
fats, vegetable oils or feedstocks used in producing biofuel shall be processed
at the Plant. The Parties shall discuss Feedstock availability and delivery
options, and use all commercially reasonable efforts to establish a
mutually-acceptable delivery schedule for the Feedstock.


If Gavilon fails to submit Confirmed Orders for the delivery of at least ***
gallons of Feedstock per month (prorated for any partial month), Gavilon shall
pay Buyer, as compensation for unused capacity, the amount of *** ($***) per
each gallon of shortfall from such minimum monthly quantities. Shortfall
quantities shall be calculated at the end of each month, with payment (if any)
to be made in accordance with the Master Agreement. For purposes of this Section
the Parties agree to adjust the above minimum gallon amounts in a commercially
reasonable manner in order to reflect the actual type, unit of measure, and
other characteristics of Feedstock being delivered.”


2.    Biodiesel Agreement Amendments. Effective January 1, 2012, the Biodiesel
Agreement shall be amended as follows:


2.1    Term. Section 2 of the Biodiesel Agreement shall be deleted and the
following substituted therefor:
    
“2.    Term. This Agreement shall become effective as of the date hereof and
shall remain in effect until December 31, 2012. Thereafter this Agreement will
automatically renew for successive one-year periods unless either Party provides
the other Party with written notice of nonrenewal no less than ninety (90) days
prior to the end of the initial or then-current renewal period. Notwithstanding
any provision to the contrary, this Agreement shall automatically terminate as
of the same date of any termination of the Feedstock Agreement.”


2.2    Biodiesel Supply. The first sentence of Section 3.1 shall be deleted and
the following substituted therefor:


“From time to time the Parties shall enter into transactions in which Seller
shall sell, and Purchaser shall purchase, all Biodiesel produced at the Plant.”


2.3    Railcar Lease. Section 8 of the Biodiesel Agreement shall be amended by
adding the following additional Section 8.6:


“8.6
Railcar Lease. Seller shall lease railcars to Purchaser for the purpose of
transporting Biodiesel from the Plant. Such leasing shall be: (i) subject to the
availability of Seller's railcars; (ii) charged at the monthly rate of
$***/railcar; and (iii) otherwise carried out on commercial, arms-length' terms
and conditions that are usual and customary in the railcar leasing industry.”



3.    Master Agreement Amendment. Effective January 1, 2012, Section 1.1 of the
Master Agreement shall be amended as follows:


3.1    Payments. Sections 1.1 and 1.2 of the Master Agreement shall be deleted
and the following substituted therefor:




--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.



“1.1
Due Dates; Payment Dates. Payments for Feedstock shall be deemed due from
Producer on the day of delivery from Dedicated Storage into production at
Producer's plant. Payments for Biodiesel shall be deemed due from Gavilon on the
day of final production and delivery into Dedicated Storage. The above
notwithstanding, Gavilon shall pay the Minimum Amount *** of each month. Any
amounts owed by the Parties for Feedstock and Biodiesel deliveries or otherwise
pursuant to the Supply Agreements shall be due and payable on (i) the fifteenth
(15th) day of the month of delivery (for deliveries occurring days one (1)
through thirteen (13) of such month), or (ii) the second (2nd) day of the month
following the month of delivery (for deliveries occurring during days fourteen
(14) through the last day of the month) (each, a “Payment Date”). If any Payment
Date falls on a Holiday, payment shall be made on the following banking day. The
“Minimum Amount” shall equal *** Dollars ($***).



Any amounts owed by Gavilon under Section 3.6 of the Feedstock Agreement, as the
result of a monthly shortfall in the submittal of Confirmed Orders, shall be
paid (pursuant to Section 1.2) on the first Payment Date that occurs in the
following month. Similarly, any overpayments made by Gavilon as a result of the
Minimum Amount exceeding the net amounts otherwise owed by Gavilon under the
Supply Agreements shall be refunded by Producer (pursuant to Section 1.2) on the
first Payment Date that occurs in the following month.


1.2
Netting Statements. At least two (2) business days before each Payment Date
Gavilon shall provide Producer with a netting statement which identifies the
Parties' respective payment obligations under the Supply Agreements during the
prior payment period (the “Netting Statement”), and the difference of the
greater amount owed by either Party less the amount owed by the other Party
including a credit for Gavilon's payment of the Minimum Amount (the “Net
Settlement”). The Net Settlement shall be paid by the Party owing the greater
amount. Payment shall be made via wire transfer to the other Party on the
applicable Payment Date.”



3.2    Additional Security. Section 2.2 of the Master Agreement shall be deleted
and the following substituted therefor:


"2.2    Additional Security. Producer hereby grants to Gavilon a first priority
continuing security interest in all right, title and interest held by Producer
in, to and under all transactions (subject to clause 4.2(a)) arising under the
Supply Agreements including payment intangibles and other contract rights,
receivables and other proceeds arising therefrom. Producer also hereby grants to
Gavilon a first priority continuing security interest in all biodiesel that has
been produced under the Biodiesel Agreement and placed into storage pending
delivery and transfer of title to Gavilon. It is understood that the
transactions entered into under the Supply Agreements are based on and subject
to market volatility and other factors as well as Producer's credit standing.
Consequently, such factors may necessitate that Producer provide security in an
amount determined by Gavilon in its reasonable discretion or otherwise provide
adequate assurances of Producer's ability to perform all of its obligations
under the Supply Agreements. Gavilon acknowledges that additional security may
be limited by Producer's existing creditors and may require such creditors'
prior approval."


4.    Pricing Differentials. The per-gallon differential between the delivered
price for certain Feedstocks on the one hand, and the price for resulting
Biodiesel on the other, shall be as follows:




--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

Feedstock Type
Pricing Differential (vs. Biodiesel)
RBD Soybean oil and other low FFA/highly-refined feedstocks
$***/gal
Crude Soybean oil, crude degummed soybean oil, super degummed canola oil and
similar (lower-quality) vegetable oils
$***/gal
Animal by-product oils having FFA's in excess of 1%
$***/gal



The above price differentials shall be reflected in Confirmed Orders issued
pursuant to the Agreements.


5.    Binding and Effective/Successors and Assigns. Upon execution and delivery
of this Amendment by the Parties hereto, this Amendment shall become binding and
effective. This Amendment shall inure to the benefit of and be binding on the
Parties hereto and their respective successors and assigns.


6.    Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute one and the same instrument.


7.    Defined Terms. All capitalized terms in this Amendment shall have the
meanings ascribed to them in the respective Agreement, unless otherwise defined
herein.


8.    Conflicts. In the event of a conflict between the terms and conditions of
the respective Agreement and the terms of this Amendment, the terms of this
Amendment shall control. The Parties hereto acknowledge and agree that the
intent and purpose of this Amendment shall be considered and given full effect
in any interpretation of the respective Agreement, and to this end each of the
Agreements is hereby modified accordingly. Except as modified by this Amendment,
all terms and conditions of the Agreements shall remain in full force and
effect.


9.    Entire Agreement. This Amendment constitutes the entire agreement and
understanding of the Parties with respect to the subject matter hereto.










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have caused this Amendment Agreement to
be executed by their respective officers thereunto duly authorized as of the day
and year first above written.


GAVILON, LLC
 
IOWA RENEWABLE ENERGY, LLC
By: /s/ Dennis Stieren
 
By: /s/ Larry Rippey
Name:
 
Name: Larry Rippey
Title:
 
Title: Chairman/CEO





LENDER'S CONSENT AND ACKNOWLEDGMENT




The undersigned hereby (i) consents to Seller's entering into the above
Amendment including the granting therein of the first-priority security
interests to Purchaser, and (ii) subordinates its rights and interests in
Seller's biodiesel to Purchaser's first-priority security interest in accordance
with Section 2 of that certain Consent to Collateral Assignment of Contracts and
Agreements and Intercreditor Agreement dated October 12, 2011.


 
MLIC ASSET HOLDINGS LLC
 
By: /s/ Mike Wilson
 
Title: V.P.
 
Date:











